Citation Nr: 0532783	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for spinal stenosis, 
lumbar spine.  

2.  Entitlement to service connection for bilateral total hip 
arthroplasty on a direct and secondary basis.

3.  Entitlement to a disability rating greater than 30 
percent for psoriasis, neurodermatitis, stasis dermatitis, 
tinea pedis, and onychomycosis of the toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had approximately 25 years of active service from 
September 1946 to July 1950 and from June 1954 to March 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  There is no evidence of spinal stenosis of the lumbar 
spine in service and no competent evidence linking the 
veteran's low back disorder with his service from September 
1946 to March 1976.  

3.  The veteran's bilateral total hip arthroplasty did not 
have its onset during active duty and is not otherwise 
related to his service from September 1946 to March 1976 or 
to a service connected disability.

4.  The veteran's service connected skin disorder is 
currently manifested by neurodermatitis of the scrotum, tinea 
pedis, onychomycosis of the toenails, and psoriasis of the 
left lateral hip, right medial knee, right medial foot, and 
left lateral lower leg.  There is no evidence of ulceration, 
exfoliation, excoriation, crusting or associated systemic or 
nervous manifestations.  The areas affected by this disorder 
do not exceed 40 percent of the entire body or 40 percent of 
the exposed areas affected, and, there is no evidence of 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  Service connection for spinal stenosis, lumbar spine is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

2.  The veteran's bilateral total hip arthroplasty was not 
incurred or aggravated in service and is not proximately due 
to or the result of a service connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

3.  The criteria for disability rating greater than 30 
percent for psoriasis, neurodermatitis, stasis dermatitis, 
tinea pedis, and onychomycosis of the toenails have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7,  4.118, Diagnostic Code 7806-7816 (effective prior 
to, and since, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2005); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	Spinal Stenosis, Lumbar Spine

The veteran contends that service connection for spinal 
stenosis of the lumbar spine is in order.  Essentially, the 
veteran maintains that he injured his low back twice during 
service, once in February 1955 when he slipped while climbing 
a rope ladder up a cliff in Ranger School, and once in 1964 
in a car accident while traveling north of Jue toward the 
border of North Vietnam to assist a Vietnamese Army Unit.      

Service medical records show treatment for low back strain in 
1963 and low back pain in 1968, 1973, and 1974.  Also, X-rays 
in 1974 of the low back revealed minimal sacralization at L5 
with secondary slight narrowing at L5-S1.  The examiner 
interpreted these findings as normal.  These records show no 
diagnosis of lumbar stenosis or any other chronic low back 
condition.           

The first showing of a low back disorder in the claims folder 
is a private treatment report dated in May 1986, 
approximately 10 years after service.  At that time the 
veteran complained of low back pain.  The diagnosis indicated 
a muscular strain.  The veteran complained of low back pain 
once more in July 1989, citing a history of low back pain for 
the past month.  In October 1991, the veteran had a computed 
tomography (CT) of the lumbar spine which was unremarkable.  
In March 1993, the veteran complained of back pain with 
radiation to the left leg.  At that time, the veteran 
reported ongoing pain in the low back for one week, with no 
known injury.  X-rays of the lumbar spine showed "a little 
bit of scoliosis concaved to the left" and some mild 
degenerative changes consistent with the veteran's age.  
Diagnosis was new onset low back pain and left leg pain.  A 
VA outpatient treatment report dated in June 1997 indicates 
that the veteran's low back symptoms initially developed in 
February 1993.  This treatment report mentions CT scan 
findings in November 1996 showing L3-4 lateral compression 
and myelogram findings in March 1997 consistent with mild to 
moderate stenosis at L3-4, foraminal greater than central 
stenosis, with lateral listhesis and rotational instability.    

As a whole, the Board finds that these records provide 
evidence against the claim as they indicate a back disorder 
that began many years after service.

The veteran was afforded a VA examination in March 2004.  
Upon physical examination, the examiner diagnosed the veteran 
with lumbar spinal stenosis, age related.  The examiner also 
reviewed the veteran's claims folder and opined that the 
veteran's current back disorder is not related to service.  
In support of this statement, the examiner noted that the 
veteran's in-service 1974 X-rays which showed minimal 
sacralization of L5 with secondary slight narrowing of the 
L5-S1 spina bifida occulta of the S1 segment reveal spina 
bifida occulta, which is a congenital condition, rather than 
spinal stenosis.  Spinal stenosis is a common finding in 
patients with and without a history of trauma.  

The examiner noted that while the veteran's service medical 
records show complaints of low back pain, the in-service 
diagnoses were muscular strains, not spinal disorders.  
Furthermore, the current abnormal radiologic findings of the 
veteran's lumbar spine showing stenosis and degenerative 
changes did not show up until after October 1991 as the 
lumbar CT of October 1991 was normal.
   
The Board must find this medical opinion to be of great 
probative value and clearly provides very negative evidence 
against the veteran's central theory in this case.  

Also of record are treatment records from Dr. S.D.G., the 
veteran's private physician, dated from March 1993 to 
September 2003.  These records show treatment for a low back 
disorder.  In statements dated in April 2002 and September 
2003, Dr. S.D.G. opined that the veteran's current low back 
disorder is related to service.  The claims folder also 
contains treatment records from Dr. A.L.M., another private 
physician, dated from November 1990 to April 2002.  These 
records show treatment for spinal stenosis of the lumbar 
spine.  During an examination in April 2001 the veteran 
reported injuries to his low back during his service in 
Vietnam in 1964 and 1965.  Based on this history, Dr. A.L.M. 
opined that the veteran's Vietnam War injuries contributed to 
the veteran's early onset of spinal stenosis.  No reasons or 
bases were provided for either opinion.

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
charged with the duty to assess the credibility and weight to 
be given to the evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A clear preponderance of the evidence is against a finding 
that the veteran's spinal stenosis, lumbar spine is related 
to service.  While Drs. S.D.G. and A.L.M., the veteran's 
private physicians, found that the veteran's low back 
disorder is related to service, it is apparent that the 
veteran's clinical history was obtained from the veteran.  It 
was not indicated that either Dr. S.D.G. or Dr. A.L.M. had 
access to the claims folder.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (medical opinion premised on unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Board is not bound to accept doctor's opinion 
based exclusively on claimant' s recitations).  Furthermore, 
neither Dr. S.D.G. nor Dr. A.L.M.'s statements provide any 
reasons or basis for their opinions.  The reason for the VA 
examiner's opinion is clear. 

The Board finds the March 2004 VA medical opinion to have the 
most evidentiary weight.  First, the Board finds that the VA 
examiner is competent to render a medical opinion as to the 
etiology of the veteran's spinal stenosis, lumbar spine.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the 
veteran was afforded an examination, and the VA examiner 
reviewed the veteran's medical records and discussed all 
relevant evidence regarding the veteran's spinal stenosis, 
lumbar spine.  The examiner provided reasons and bases for 
his conclusion and pointed to evidence which supported his 
conclusion (the private doctors did not).  

In assessing such evidence, whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

The Board also finds that post-service medical records, 
indicating a disorder that began many years after service, 
also provides evidence against this claim.  The Board must 
also note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, and 
notes that the record does not indicate that the veteran has any 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As there is no evidence that the 
veteran's spinal stenosis, lumbar spine is related to service, 
his claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

2.	Bilateral Total Hip Arthroplasty

The veteran contends that service connection for bilateral 
total hip arthroplasty is in order.  Essentially, the veteran 
contends that activities such as jumping from tanks, jogging, 
ranger training, being thrown out of a jeep in Vietnam, and 
all other high impact events associated in military service 
contributed to the degenerative disorder in his hips.  The 
veteran has also alternatively argued that his bilateral hip 
disorder is secondarily related to his service connected 
cervical spine disorder.  

In a rating decision dated in September 1978 the RO granted 
service connection for degenerative changes, cervical spine 
and assigned a 10 percent disability rating.  By rating 
decision dated in July 2001, the RO increased the veteran's 
cervical spine rating from 10 percent to 20 percent.

Service medical records are negative for a hip disorder in 
service, in fact, the first showing of a hip disorder in the 
claims folder is dated many years after service.  Private 
medical records show mild degenerative changes of the hips in 
June 1991, approximately 15 years after discharge, and 
indicate that the veteran underwent total hip replacement 
from December 1998 to February 1999.  The Board must note the 
lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board also notes that there is no competent medical 
evidence linking the veteran's bilateral hip disorder to 
service.  The claims folder contains treatment records from 
Dr. A.L.M., the veteran's private physician, dated from 
November 1990 to April 2002.  These records show treatment 
for a bilateral hip disorder.  During an examination in April 
2001, the veteran reported injuries to his hips during his 
service in Vietnam in 1964 and 1965.  Based on this history, 
Dr. A.L.M. opined that the veteran's Vietnam War injuries 
contributed to the veteran's early onset of arthritis 
necessitating a hip replacement.  No reason was provided.  

While Dr. A.L.M. found that the veteran's bilateral hip 
disorder is related to service, it is apparent that the 
veteran's clinical history was obtained from the veteran.  As 
was stated earlier, service medical records are negative for 
any injuries to either hip in service.  A bare transcription 
of lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See LaShore v. Brown, 8 Vet. App. 406 
(1995).  

The Board declines to obtain a medical nexus opinion because 
there is no evidence of a hip disorder in service or for 15 
years following service.  There is also no evidence of a 
nexus between the veteran's hip disorder and his service 
connected cervical spine disability.  Thus, while there is 
evidence that the veteran underwent total bilateral hip 
arthroplasty, there is no true indication that it is 
associated with service or a service connected disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of abnormal findings in service, the 
negative examination performed at separation from service, 
and the first clinical suggestion of a bilateral hip disorder 
15 years after active duty, relating the veteran's hip 
disorder to his service would be entirely speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R.  
§ 3.102 (2005).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 38 
USCA 5103A(a)(2).  

While the veteran has attributed his current bilateral hip 
disability to his service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving a medical 
diagnosis and causation.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral total hip arthroplasty, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

	3.  Psoriasis, neurodermatitis, stasis dermatitis, tinea 
pedis, and onychomycosis of the toenails

The veteran contends that his service connected psoriasis, 
neurodermatitis, stasis dermatitis, tinea pedis, and 
onychomycosis of the toenails is more disabling than 
currently evaluated.  The veteran's skin disorder is 
currently rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7806-7816.  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).

In deciding such a case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and VA must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).

By way of history, an August 1976 rating decision granted 
service connection for psoriasis fingernails, neurodermatitis 
scrotum, stasis dermatitis of legs, tinea pedis and 
onychomycosis of toenails, and assigned a 10 percent 
disability rating under DC 7816.  A rating decision dated in 
January 2003 re-characterized this disability and granted 
separate evaluations; 10 percent for psoriasis of the 
fingernails under DC 7816, 10 percent for tinea pedis and 
onychomycosis of the toenails under DC 7813, and 0 percent 
for neurodermatitis of the scrotum and stasis dermatitis of 
the legs under DC 7817.  

Under the criteria in effect prior to August 30, 2002, the 
Board is to rate DCs 7807 through 7819 as eczema (DC 7806), 
depending upon the location, extent, and repugnance or 
otherwise disabling character or of manifestations.  Under DC 
7806, a 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was provided 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.  8 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).   

According to the current regulations, effective August 30, 
2002, the veteran's disorder continues to be evaluated under 
DC 7806, which now uses the same criteria to evaluate 
psoriasis under DC 7816.  Under both DC 7806 and DC 7816 a 30 
percent disability evaluation is assigned for dermatitis or 
eczema over 20 to 40 percent of the body or 20 to 40 percent 
of the affected exposed areas, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past year.  For the next higher 60 percent 
disability evaluation, there must be dermatitis or eczema 
over more than 40 percent of the entire body or more than 40 
percent of the exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs for the past 12 month period.  There 
is no higher disability evaluation available under this Code.

Evidence relevant to the current level of severity of the 
veteran's skin disorder includes an August 2002 VA 
dermatological examination.  At that time, the veteran 
complained of itching of his skin in the areas involved with 
psoriasis and the scrotum.  He reported using ointments 
provided by the VA Medical Center but stated that he did not 
know the names of these ointments and that they did not seem 
to help.  On physical examination, there was no irregularity 
of the skin surrounding the fingernails.  There was also no 
evidence of stasis dermatitis on the veteran's legs.  He did 
have redness in the area of the scrotum and the proximal 
bilateral inner thigh without ulceration, exfoliation, or 
crusting or associated systemic or nervous manifestations.  
There was no excoriation.  The veteran did have tinea pedis 
with mild Athletes foot between the right third, fourth, and 
fifth toes and the left third and fourth toes.  There was 
also noted to be mild-to-moderate onychomycosis of the 
bilateral toenails.  Again, there was no ulceration, 
exfoliation, or crusting noted with these conditions.  There 
was also no excoriation or systemic or nervous 
manifestations.  

The examiner noted areas of psoriasis on the left lateral 
hip, the right medial knee, the right medial foot, and the 
left lateral lower leg.  There was no evidence of systemic or 
nervous manifestations without excoriation and no ulceration.  
There was no coloration change of the skin on the lower 
extremities associated with varicose veins.  Finally, there 
was no tenderness and no changes were consistent with stasis 
dermatitis.  The impression was: "1) Psoriasis of 
fingernails, resolved, 2) Neurodermatitis of scrotum per 
#2507, 3) stasis dermatitis of legs, not found on exam.  No 
disability, 4)  Tinea pedis, 5) Onychomycosis, toenails, 6) 
Psoriasis left lateral hip, right medial knee, right medial 
foot, and left lateral lower leg.  See photo."  

Photographs from the August 2002 examination are also 
associated with the claims folder.  These photos show the 
above referenced impressions.

Also of record are VA outpatient treatment records dated from 
June 1997 to July 2002 and private medical records dated from 
Dr. D.G.D. dated from August 1990 to June 2002.  These 
records show use of skin creams and lotions with occasional 
use of steroids.   

Turning to DC 7806 (pre and post August 30, 2002), the Board 
notes that the August 2002 VA examination showed that the 
veteran's psoriasis of the fingernails and stasis dermatitis 
of the legs had resolved.  Currently, the veteran's skin 
disorder is manifested by neurodermatitis of the scrotum, 
tinea pedis, onychomycosis of the toenails, and psoriasis of 
the left lateral hip, right medial knee, right medial foot, 
and left lateral lower leg.  There is no evidence of 
ulceration, exfoliation, excoriation, crusting or associated 
systemic or nervous manifestations.  Thus, there is no basis 
for a higher rating under the pre-August 30, 2002 rating 
criteria.     

Upon reviewing the color photographs taken in conjunction 
with the August 2002 VA examination, the Board finds that the 
areas affected by the veteran's skin disorder do not exceed 
40 percent of the entire body or 40 percent of the exposed 
areas affected.  Also, while there is evidence of occasional 
steroid use, there is no evidence of constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Thus, there is no basis for a higher rating under 
the post- August 30, 2002 rating criteria.   

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate psoriasis, tinea pedis, and onychomycosis, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).     

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's skin disorder, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
and July 2002.  Since these letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC) he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for spinal stenosis, lumbar spine is 
denied.

Service connection for bilateral total hip arthroplasty is 
denied.

Entitlement to a disability rating greater than 30 percent 
for psoriasis, neurodermatitis, stasis dermatitis, tinea 
pedis, and onychomycosis of the toenails is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


